 

Exhibit 10.2

 

LOCK-UP AGREEMENT

 

June ___, 2015

 

Ladies and Gentlemen:

 

The undersigned is a current or former manager, executive officer or beneficial
owner of capital stock or membership interests, or securities convertible into
or exercisable or exchangeable for the capital stock or membership interests of
Pro Fit Optix Holding Company, LLC, a Florida limited liability company (the
“Company”) or promissory notes, convertible at the option of the undersigned
into securities of the Parent (as defined below). The undersigned understands
that the Company will merge or otherwise combine (the “Merger”) with and, as a
result, become a wholly-owned subsidiary of, PFO Global, Inc., a publicly traded
Nevada company (“Parent”), concurrently with the closing of a financing
transaction by Parent (the “Funding Transaction”). The undersigned understands
that the Company, Parent and the investors in the Funding Transaction will
proceed with the Funding Transaction in reliance on this Lock-Up Agreement.

 

1.          Lock-Up. In recognition of the benefit that the Funding Transaction
will confer upon the undersigned, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the closing date of the Merger
(the “Closing Date”) and ending Four Hundred and Eighty (480) days after such
date (the “Lock-Up Period”), the undersigned will not, directly or indirectly,
(i) offer, sell, offer to sell, contract to sell, hedge, pledge, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or sell (or announce any offer, sale, offer
of sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any Lock-Up Securities (as defined in that certain Amended and Restated
Note Extension Agreement, dated as of the date hereof, between the Company,
Parent and the undersigned, to which this Lock-Up Agreement is attached as an
exhibit), beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
undersigned on the date hereof or hereafter acquired or (ii) enter into any swap
or other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Lock-Up
Security, whether any such swap or transaction described in clause (i) or (ii)
above is to be settled by delivery of any Lock-Up Security (each of the
foregoing, a “Prohibited Sale”).

 

2.          Leakout. Beginning on the 181st day of the Lock-Up Period and
continuing until the expiration of the Lock-Up Period (the “Leakout Period”),
the undersigned may sell up to 10% of the Lock-Up Securities beneficially owned
(the “Leakout Amount”) in any given calendar month. Notwithstanding the
foregoing, such Leakout Amount shall not accrue on a cumulative basis such that
if the undersigned sells less than the Leakout Amount in any given calendar
month during the Leakout Period, the unsold Leakout Amount for such month shall
not be “rolled over” into any subsequent calendar month during the Leakout
Period.

 

 

 

 

3.          Permitted Transfers. Notwithstanding the foregoing, the undersigned
(and any transferee of the undersigned) may transfer any Lock-Up Security: (i)
as a bona fide gift or gifts, provided that prior to such transfer the donee or
donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Lock-Up Security subject to the provisions of this
Lock-Up Agreement. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

4. Aditional Restriction. The undersigned hereby agrees that in the case of a
public offering of the Parent’s securities pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or other offering of the
Parent’s securities (whether registered or unregistered) in which the Parent
engages a placement agent (the “Subsequent Offering”), at the request of the
underwriter or placement agent engaged by the Parent in connection therewith,
the undersigned will agree to not, without the prior written consent of such
underwriter or placement agent, offer, pledge, sell, contract to sell, grant any
option for the sale of, or otherwise dispose of, directly or indirectly, any
securities of the Parent beneficially owned, for such period of time as such
underwriter or placement agent reasonably requests and the undersigned will
enter into an agreement with the Parent or managing underwriter or placement
agent engaged by the Parent in connection with such Subsequent Offering to that
effect.

 

5.          Opinion of Counsel. Any Lock-Up Security of the undersigned shall
contain a restrictive “lock-up” legend governed by the terms of this Lock-Up
Agreement, substantially in the form below. The Parent’s transfer agent shall
only accept an opinion of counsel to remove such legend.

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER PURSUANT TO A LOCK-UP AGREEMENT, DATED AS OF JUNE __, 2015 BY AND
BETWEEN PFO GLOBAL, INC. AND THE HOLDER, A COPY OF WHICH MAY BE INSPECTED AT PFO
GLOBAL, INC.’S PRINCIPAL OFFICE”.

 

 

 

 

6.          Governing Law. This Lock-Up Agreement shall be governed by and
construed in accordance with the laws of the Florida.

 

7.          Miscellaneous. This Lock-Up Agreement will become a binding
agreement among the undersigned as of the date hereof. In the event that no
closing of the Merger occurs, this Lock-Up Agreement shall be null and void.
This Lock-Up Agreement (and the agreements reflected herein) may be terminated
by the mutual agreement of Parent, the undersigned and Dawson James Securities,
Inc., and if not sooner terminated, will terminate upon the expiration date of
the Lock-Up Period. This Lock-Up Agreement may be duly executed by facsimile and
in any number of counterparts, each of which shall be deemed an original, and
all of which together shall be deemed to constitute one and the same instrument.
Signature pages from separate identical counterparts may be combined with the
same effect as if the parties signing such signature page had signed the same
counterpart.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

 

  Very truly yours,         By:           Name:           Title:  

 

Accepted and Agreed to:

 

PFO Global, Inc.

 

By:        Name: Mohit Bhansali     Title: President  

 

Pro Fit Optix Holding Company, LLC

 

By:        Name: Tim Kinnear     Title: Chief Financial Officer  

 

 

 